DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant's submission filed on February 12, 2021 has been entered.  Any previous objection/ rejection not repeated herein has been withdrawn.
Applicant's arguments have been thoroughly reviewed but are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection. New grounds for rejection, necessitated by the amendments, are discussed. 
Claim Interpretation
The reply filed January 22, 2021 has amended the claim limitations such that they do not are being interpreted under 35 USC 112(f).
Further note that recitation of the “cover” has been interpreted as positively recited in claims 1 and 28. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 11, 13, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wakamiya et al., (US 2014/0295562; hereinafter “Wakamiya”).
As to claim 1, Wakamiya teaches an automatic analyzer configured to dispense a sample and a reagent to a reaction container to react the sample and the reagent, the automatic analyzer configured to measure a liquid that has reacted (see para [0031] et al.), the automatic analyzer comprising:
a reagent disk 31, 32, having a cover 13a, is configured to store a reagent bottle 21, 22 containing the reagent, the reagent disk including a reagent probe suction port in the cover accessed by a reagent probe when the reagent is dispensed in the reaction container and a loading port 13b in the cover, through which the reagent bottle is loaded into the reagent disk; (see para [0034] et seq. and see Fig. 5);
a reagent mounting unit 41, disposed above the reagent disk, configured to be provided with one or more of the reagent bottles, which are installed when the one or more reagent bottles are loaded into the automatic analyzer (see para [0038] et seq.);
a reagent conveying unit, disposed above the reagent, including a gripper unit 42 configured to grip and convey a respective reagent bottle installed in the reagent mounting unit into the reagent disk (see Fig. 5 and para [0039] et seq.); and
a linear guide, disposed above the reagent disk, supporting the reagent mounting unit, extending to an installation position at which one or more reagent bottles are installed in the reagent mounting unit and extending to a position at which the gripper unit 42 grips the respective reagent bottle.
Wakamiya teaches the invention substantially as claimed except clearly showing the linear guide disposed between the reagent probe suction port and the loading port.  However, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have arranged the linear guide between the reagent probe suction port and the loading port since this is merely a design choice and the optimum arrangement of the reagent probe movement and linear guide movement to provide access to the reagents in the reagent disk without interference would have been obvious to prevent damaging the equipment.  Furthermore, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See MPEP § 2144.04.  
The applicant is advised that the Supreme Court has clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try.  In this regard, the Supreme Court explained that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.”  An obviousness determination is not the result of a rigid formal disassociated from the consideration of the facts of the case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results.  Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved.  See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82, USPQ2d 1385, 1397 (2007), see MPEP 2143).
Claims 3, 13 and 24 are directed toward process/ functional limitations. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)).
Claims 2, 7, 28, 29, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wakamiya in view of Gebrian et al., (US 2005/0013735; hereinafter “Gebrian”-already of record).
As to claims 2 and 28, Wakamiya teaches the invention substantially as claimed except for a reagent cooling box configured to keep cool the one or more reagent bottles installed in the reagent mounting unit along with the reagent mounting unit, wherein the linear guide extends to the reagent cooling box and the linear guide is configured to convey the reagent mounting unit between the installation position and the reagent cooling box.
Gebrian teaches an automatic analyzer configured to dispense a sample and a reagent to a reaction container to react the sample and the reagent, the automatic analyzer configured to measure a liquid that has reacted, the automatic analyzer comprising:
a reagent disk 26A,B configured to store a reagent bottle containing the reagent, the reagent disk including a reagent probe suction port of a cover (implicit since the carousels 26 A,B are temperature controlled and therefore would require a cover to maintain the temperature therein) accessed by a reagent probe 62P when the reagent is dispensed in the reaction container and a loading port in the cover, through which the reagent bottle is loaded into the reagent disk (port through which the operates to place the reagent containers between similarly equipped analyzers; see Fig. 6);
a reagent mounting unit 29 configured to be provided with one or more of the reagent bottles, which are installed when the one or more reagent bottles are loaded into the automatic analyzer;
a reagent conveying unit including a gripper unit 72C configured to grip and convey a respective reagent bottle installed in the reagent mounting unit into the reagent disk (see Figs. 6 and 7).  Gebrian further teaches a reagent cooling box 29 configured to keep cool the one or more reagent bottles installed in the reagent mounting unit along with the reagent mounting unit, wherein the linear guide extends to the reagent cooling box and the linear guide is configured to convey the reagent mounting unit between the installation position and the reagent (see para [0040] et seq.)
Accordingly, it would have been obvious to one of ordinary skill in the art to have included in the system of Wakamiya, the reagent cooling box, as taught by Gebrian for the expected benefit of cooling down the reagent immediately and before they are transferred to the reagent disk for enhanced functionality. 
As to claim 7, Gebrian does teach the conveying unit 72 is disposed in such that the gripper unit passes through a rotation center of the reagent disk. 
As to claim 29, Gebrian teaches the reagent mounting unit returns into the reagent cooling box during the loading step (see para [0049] et seq.)
As to claims 30 and 31, Wakamiya does not explicitly teach the motor driving a belt connected to the reagent mounting unit, wherein the reagent mounting unit is conveyed on the linear guide.  However the use of a motor to drive a belt is considered conventional, see for example Gebrian, which teaches a motor 72M and belt 96 for moving a gripping unit (see Fig. 7). 
Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 8, 9, 14-18, 23, and 25-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798